DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25, 28 & 40-46 are allowed.

Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6, 15, 16 & 47-48 stand rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of inhibiting the activity of Nav1.8 / SCN10a sodium channels, or KCNQ1 potassium channels, or “reducing symptoms” in subjects with Pitt-Hopkins Syndrome using a definable “selective” antagonist, does not reasonably a method to effectively treat/ prevent neurological/neurodevelopmental disorders in general with no known cure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, for the reasons made of record in Paper NO: 20191223 & 20201015, and as follows.
Applicants argue on pages 6-8 that they have amended the claims to “reducing at least one symptom of PTHS… associated with normal or defective neuronal TCF4 expression and/or function…”.   Applicants then argue that “PTHS is considered an autism-spectrum disorder that is caused by the haploinsufficiency of TCF4”, and that “individuals with 18q syndrome can have deletions that include TCF4 and have features of Pitt-Hopkins syndrome”.  However, this is an oversimplification of the pending issues, because 18Q syndrome is not Pitt-Hopkins syndrome and because autism is not the same as PTHS.  In other words, 18q syndrome affects more than just those deficiencies observed in PTHS, and genetic changes are not reasonably reversible.  Likewise, autism affects more than those deficiencies observed in PTHS, and vice versa.  Taking this a step further, schizophrenia affects more than those deficiencies observed in PTHS, and vice versa.  And none of these affects are reasonably solely due to defective TCF4 expression and/or function.  Nor are the symptoms of PTHS reasonably due to merely the result of reducing mAHP or sAHP amplitudes. Again, page 9 of the specification states that in “CNS neuronal cells… these ion channels are not normally expressed”.    As far as Exhibits A-E, the court has made clear in In re Hogan and Banks, 194 USPQ 527 (1977), that “enablement must be established within the specification at the time of filing and is to be commensurate in scope with the stated claims [emphasis added]; not 1, 3, 2, 1 or 5 years after the claimed priority date (i.e., 10/30/15).  Nonetheless, different disease states merely possessing an “association” with PTHS 
In summary, the specification proposes in pp# [0013] to “prevent intrinsic excitability defects, e.g., aberrant or abnormal action potential (AP) spiking and/or AHP current levels, in neuronal cells of the CNS through ion channels that are normally expressed and active in the PNS”.  “Curing or eliminating the neurological disease” is then proposed in pp# [0066], as is “prevention”.  Various SCN10a and KCNQ1 antagonists are then listed on pages 5-8, 10, 24, 26 & 27-31.  Page 9 of the specification then states that in “CNS neuronal cells… these ion channels are not normally expressed”.   Nonetheless, there appears to be no evidence that “schizophrenia, autism, autism spectrum disorders, 18q syndrome” are actually solely caused by SCN10a or KCNQ1 ion channel dysfunction in the CNS, or solely caused by a mutation within the TCF4 gene, as proposed on page 9 of the specification.  Pages 44 & 45 of the specification then mention a mouse model of TCF4 haploid-insufficiency known in the art to study Pitt-Hopkins syndrome (PTHS), and pages 47-48 & 53 discuss use of rat neuroblastoma cells where TCF4 expression was “knockdown[ed]” for use as a putative “developmental cellular assay” for PTHS.  However, rat neuroblastoma B104 cells are not neuronal cells, and therefore, do not reasonably extrapolate to treating/ preventing any neurological or neurodevelopmental disorder as encompassed by the claims, because neurological or neurodevelopmental disorders are not reasonably caused by dysfunction of rat neuroblastoma cells.  No other model systems are 
First, neurological disease states, including “schizophrenia, autism, autism spectrum disorders, 18q syndrome” and “PTHS”, have no known effective treatment or cure/prevention, basically because it is unknown what exactly causes any of these neurological/ neuro-developmental disease states, each with their own unique etiology; thereby, not reasonably being preventable, by definition.  Paragraph # [0029] drives home this point by the statement that “Figs. 8A-8D show that suppression of TCF4 has no effect on gross neuronal morphology or migration”, and therefore, any gross anatomical changes that characterize especially the genetic disease PTHS and 18q syndrome” would not reasonably be reduced; especially for diseases where no known cause or cure exists (i.e., as it relates to schizophrenia or autism).
Second, neurological/ neurodevelopmental disease states in general are not reasonably characterized solely by loss of SCN10a or KCNQ1 genes, nor reasonably characterized by symptoms solely related to PTHS, and therefore, cannot reasonably be expected to be treatable or prevented based solely on a single mouse model system for putatively studying PTHS.
Third, neurodevelopmental disorders cannot reasonably be treatable, because development of the nervous system and manifestation of these disease states has already occurred.  For example, it is not reasonable to expect that PTHS or autism related disorders can genetic defects manifested into a neurodevelopmental disorder are already fixed, and are not reasonably reversible.  It is noted that Fig 15 indicates that KCNQ1 and SCN10a antagonists’ “have no effect on AP output in wildtype mice”. 
Fourth, without knowing what actually and fully causes of “schizophrenia, autism, autism spectrum disorders, 18q syndrome” and “PTHS”, or any other neurological disorder, in general, the full scope of effective treatment would not be expected without requiring undue experimentation to determine otherwise.  The state of the art is such that numerous problems exist concerning “treating” any neurological/ neurodegenerative disease state, even if “reducing at least one symptom” may be feasible, if known beforehand.  One problem is that the mechanism/ treatment of a neurodegenerative disorder by one causative factor is not predictive of the mechanism/ treatment of a neurological disorder by a different causative factor, which may, or may not fully involve SCN10a or KCNQ1, or involve defective TCF4 expression.  Additional problems include that neuronal cell damage often results in cell death, and "administration" of any compound to "treat” neurons within the CNS requires solutions to first cross the blood brain barrier, and then to selectively target responsive cells within the area of injury with a sufficient dosage of the compound to be administered prior to cell death, and at a dosage that is not toxic; again provided the affected CNS neurons even express the appropriate ion channel receptors. Thus, the current claims are not reasonably commensurate in scope with what the state of the art would expect as effectively treatable without requiring undue experimentation to determine otherwise.

Claims 4-6, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification generically defines on pages 6, 8 & 22 ion channel antagonists as “especially useful for treating PTHS, as well as other neurological disorders… to prevent excitability defects…”.  Various SCN10a and KCNQ1 antagonists are then listed on pages 5-8, 10, 24, 26 & 27-31.  The claims then recite “reducing at least one symptom of a neurological or neurodevelopmental disease or disorder characterized by a pathophysiology associated with abnormal or defective neuronal TCF4 expression and/or function in a subject in need”.  However, not a single symptom, such as cognitive impairment or a single behavior problem, etc. to be reduced is actually described.  Accordingly, the currently claimed invention of generically reducing at least one symptom for any neurodevelopmental disease or disorder; especially given that any developmental changes have already been established within the subject, which therefore requires reversing probably is not feasible.  Moreover, it is noted that page 36 of the specification particularly states that “although not necessarily alleviating all of the symptoms, of the disease or condition… [c]uring or eliminating the neurological disease or condition from the subject undergoing treatment is an optimal outcome of the practice of the methods of the invention”.  Nonetheless, practically, the sole symptoms described appear directly related to dysfunction of SCN10a or KCNQ1 ion channels in subjects with “schizophrenia, autism, autism 
Thus, no adequate written description is provided in the instant specification, or recited in the claims, for treating these unknown and undefined pathophysiologies/symptoms associated with abnormal or defective neuronal TCF4 expression and/or function.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In particular, there appears to be limited neurological or neurodevelopmental disorders putatively treatable by the SCN10a and KCNQ1 antagonists within the CNS, where expression of these ion channels do not normally occur.  Therefore, the genus of symptoms related to neurological or neurodevelopmental disorders pathophysio-logically associated with abnormal or defective neuronal TCF4 expression and/or function particular is not adequately defined, and therefore, provides evidence the Applicants are not in possession of generically reducing at least one symptom that characterizes the neurological and neurodevelopmental diseases recited in base claim 4, unless it is within the peripheral nervous system.   Thus, in the absence of sufficient recitation of distinguishing identifying characteristics that actually identifies these symptoms related to the recited neurological or neurodevelopmental disorders, the specification does not provide adequate description of the claimed genus of neurological symptoms to be treated by the instant invention with selective Nav1.8/SCN10a and KCNQ1 antagonists; thereby, not reasonably meeting the written description requirements of 35 U.S.C. 112, first paragraph.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention”. “The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed [emphasis added]”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 21, 2021